Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.   Claims 1,9 and 17 have been amended.  
3. 	Claim 20 is Cancelled.
4. 	New claim 21 has been added. 

Response to Argument
5.	Applicant’s response to the last Office Action filed on 08/23/2022 has been entered and made of record. 

6.	Applicant’s argument, filed on 08/23/2022 with respect to amended claims have been fully considered. The argument is persuasive thus, the rejection on 06/20/2022 is expressly withdrawn. 

Allowable Subject Matter

7.	Claims 1-19 and 21 are allowed
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references disclose the general subject matter recited in independent claims 1,9 and 17.
 
Allowable Subject Matter

10.	Claims 1-19 and 21 are allowed
11.	The following is an examiner’s statements of reasons for allowance:
12. 	 The following references disclose the general subject matter recited in independent claims 1,9 and 17. 

Beier (US Pub. No. US 2019/0121887 A1) provides “Data is stored in a DBMS” means that the DBMS controls access and can access to said data, where said data is stored in a storage device of the computer system that comprises or implements the DBMS.

Shaposhnik et al. (2018/0041477 A1) provides a pristine machine having a bifurcated host operating system; a secured storage having a shared partition and a quarantine partition; a multi-function guest operating system storing data to the quarantine partition; a secure guest operating system downloading the data from the quarantine partition and in read-write communication with the shared partition.

Al-Mousa (Pub. No.: US 2021/0042437 A1) provide a method and system for performing secure database backups with a globally unique identifier to prevent unauthorized access to or restoration of backup data are provided, wherein a first database management system (DBMS) generates an instance of a database and a corresponding globally unique identifier (GUID) to uniquely identify and secure the database instance. The first DBMS uses a hash function to generate a hash of the GUID, which is then stored in association with the database instance. Encrypted backup sets of the database instance are generated by the first DBMS, wherein the GUID is encrypted and stored in association with each backup set. The first DBMS encodes each encrypted backup set to require that a second or subsequent DBMS possess the identical GUID associated with the database instance before any attempt to access or restore the backup set is permitted. 

Sion et al. Pub. No.: US 2019/0087600 A1) provide a Database management systems (DBMS) are computer software applications that interact with the user, other applications, and a database itself to capture and analyze data. A general-purpose DBMS is designed to allow the definition, creation, querying, update, and administration of databases. Well-known DBMSs include MySQL, PostgreSQL, Microsoft SQL Server, Oracle, Sybase and IBM DB2. A database is not generally portable across different DBMSs, but different DBMS can interoperate by using standards such as SQL and ODBC or JDBC to allow a single application to work with more than one DBMS. Database management systems are often classified according to the database model that they support; the most popular database systems since the 1980s have all supported the relational model as represented by the SQL language. Because of the close relationship between them, the term “database” is often used casually to refer to both a database and the DBMS used to manipulate it. 

Reasons for Allowance 
13.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “ … wherein the database resides in a first partition of a bifurcated computing system; executing, by the one or more computing devices, a call to a local secure store (LSS) to access a data encryption key to decrypt the encrypted data in the database, in response to the procedure's attempt to access the database, wherein the LSS resides in a second partition of the bifurcated computing system and wherein the first and second partition are visually isolated from each other; determining that an external system, external to both the LSS and the DBMS, is storing a key encryption key for accessing a payload database storing the data encryption key; querying, by the one or more computing devices, the external system  to retrieve the key encryption key for accessing the payload database; determining that the external system is inaccessible; determining that the payload database can be decrypted using either the key encryption key or a second access key stored separately from the key encryption key on a different system; accessing, by the one or more computing devices, the payload database using the second access key responsive to the determining that the external system is inaccessible ; retrieving, by the one or more computing devices, the data encryption key from the payload database; transmitting, by the one or more computing devices, the data encryption key to the DBMS; decrypting, by the one or more computing devices, the encrypted data in the database using the second access key ; and providing, by the one or more computing devices, the procedure with access to the decrypted data”, as recited in claim 1,  “… wherein the database resides in a first partition of a bifurcated computing system; execute a call to a local secure store (LSS) to access a data encryption key to decrypt the encrypted data in the database, in response to the procedure's attempt to access the database, wherein the LSS resides in a second partition of the bifurcated computing system and wherein the first and second partition are visually isolated from each other; determine that an external system, external to both the LSS and the DBMS, is storing a key encryption key for accessing a payload database storing the data encryption key; query the external system to retrieve the key encryption key for accessing the payload database determine that the external system is inaccessible; determine that the payload database can be decrypted using either the key encryption key or a second access key stored separately from the key encryption key on a different system; access the payload database using the second access key responsive to the determining that the external system is inaccessible; retrieve the data encryption key from the payload database; transmit the data encryption key to the DBMS; decrypt the encrypted data in the database using the second access key ; and provide the procedure with access to the decrypted data” as recited in claim 9 and “… wherein the database resides in a first partition of a bifurcated computing system; execute a call to a local secure store (LSS) to access a data encryption key to decrypt the encrypted data in the database, in response to the procedure's attempt to access the database, wherein the LSS resides in a second partition of the bifurcated computing system and wherein the first and second partition are visually isolated from each other; determine that an external system, external to both the LSS and the DBMS, is storing a key encryption key for accessing a payload database storing the data encryption key; query the external system retrieve the key encryption key for accessing the payload database; determine that the external system is inaccessible; determine that the payload database can be decrypted using either the key encryption key or a second access key stored separately from the key encryption key on a different system; access the payload database using the second access key responsive to the determining that the external system is inaccessible ; retrieve the data encryption key from the payload database; transmit the data encryption key to the DBMS; decrypt the encrypted data in the database using the second access key ; and provide the procedure with access to the decrypted data”, as recited in claim 17.
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 17. For this reason, the specific claim limitations recited in independent claims 1,9 and 17 taken as whole are found to be novel and allowable.

14.	 The dependent claims 2-8,10-16, 18-19 and 21 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
September 1, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434